Citation Nr: 0935672	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of 
July 14, 1961, that upheld the severance of service 
connection for partial paralysis of the right median and 
ulnar nerves, effective May 1, 1961, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The moving party served on active duty from February 1945 to 
October 1945.

The moving party seeks revision or reversal of the July 1961 
Board decision that upheld severance of service connection 
for partial paralysis of the right median and ulnar nerves, 
effective May 1, 1961.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 14, 1961 decision, the Board upheld the 
severance of service connection for partial paralysis of the 
right median and ulnar nerves, effective May 1, 1961. 

2.  The July 14, 1961 decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The July 14, 1961 Board decision, which upheld the severance 
of service connection for partial paralysis of the right 
median and ulnar nerves, effective May 1, 1961, does not 
contain clear and unmistakable error. 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE. The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals. Rather, such claims are 
requests for revisions of previous decisions. A claimant 
alleging CUE is not pursuing a claim for benefits. Instead, 
that claimant is collaterally attacking a final decision. 
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE. If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2008); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2008); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

As indicated with the June 2009 Board decision, the Veteran 
concedes he entered the military with residuals of a pre-
military injury to his right hand where he smashed through a 
plate-glass with his right hand 16 months prior to being 
drafted.  He alleges the injury caused a claw-hand deformity, 
but he was inducted into the military despite the deformity.  
During in-service metal smith training, he alleges he re-
injured his hand and was given surgery while in the military.  
After the surgical procedure, despite the surgery 
successfully recovering some of the Veteran's right hand 
function, the Veteran was determined to be unfit for military 
duty and received a medical discharge. 

The service treatment records do not reflect an in-service 
injury, but rather indicate the Veteran was offered 
"exploratory surgery" in attempts to recover some of his 
right hand function from the pre-service injury.  Exploratory 
surgery was performed to reveal an almost completely severed 
ulna nerve and a small neuroma on the median nerve.  No 
service injury was indicated severe enough to account for 
these findings.  The surgery was only partially successful 
and the Veteran was ultimately medically discharged in 
October 1945.  A September 1945 medical report concluded the 
condition pre-existed the Veteran's military service and was 
not aggravated by service.

The Veteran was afforded a VA examination in August 1948, 
which confirmed the diagnoses of partial paralysis of the 
right median and ulnar nerves, but did not proffer an opinion 
with regard to etiology.  The Veteran was afforded service 
connection for the condition in November 1945, but service 
connection was thereafter severed, effective May 1, 1961, 
based on clear and unmistakable error.  More specifically, at 
that time, the medical evidence undisputably indicated the 
Veteran's RUE neurological disability pre-existed his 
military service and was not aggravated by any incident of 
his military service, to include the July 1945 surgical 
treatment.  The severance was upheld in a July 1961 Board 
decision.

Accordingly, at the time of the July 1961 Board decision, the 
medical evidence included the Veteran's service treatment 
records, indicating the condition pre-existed the Veteran's 
military service and was not aggravated by service and an 
August 1948 VA examination confirming the diagnosis.  No 
medical evidence at the time of the July 1961 Board decision 
indicated the Veteran's disability was in anyway related to 
his military service.

It is unclear under what theory the Veteran is alleging CUE 
with the July 1961 Board decision.  His July 2007 statement 
merely indicates his belief that a clear error was made in 
the 1961 Board decision.  The Veteran further testified 
before the Board in December 2008 that he was fit for duty 
prior to the in-service surgery, and found unfit for duty 
thereafter.  Accordingly, the Veteran seems to be alleging 
the Board should have placed more probative value on an 
inference of service connection in light of his circumstances 
rather than the actual medical conclusions rendered by the 
medical board at that time. 





The law at the time of the Board's July 1961 decision 
provided that service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to claimant or representative. 
Ratings for carious or missing teeth, pyorrhea, or Vincent's 
disease will not be submitted. If the proposal is approved on 
review by Central Office, the claimant will be notified of 
the contemplated action and furnished detailed reasons 
therefore and will be given a reasonable period, not to 
exceed 60 days from the date on which notice is mailed to his 
last address of record, for the presentation of additional 
evidence. 38 C.F.R. § 3.105(a)(D) (as revised May 29, 1959).

The Board notes that severance of service connection based on 
any standard less than that established by 38 C.F.R. § 
3.105(d) (1976) is erroneous as a matter of law. See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Graves 
v. Brown, 6 Vet. App. 166, 170 (1994).  Although the 
Secretary has the burden to establish the presence of clear 
and unmistakable error, the Secretary is not limited to the 
law and the record that existed at the time of the original 
decision.  See Allen v. Nicholson, 21 Vet. App. 54, 59 
(2007); Stallworth, 20 Vet. App. at 488.

The July 1961 Board decision upheld the RO's decision to 
sever service connection finding the entire record at that 
time, "clearly and unmistakably establishes that partial 
paralysis of the median and ulna nerves, right hand, existed 
prior to service, clearly and erroneously was not increased 
or aggravated by service, and the grant of service connection 
for this condition was clearly and unmistakably erroneous and 
service connection may not be restored."

The moving party appears to merely disagree with the weight 
the Board placed on the medical board's opinion rather than 
the circumstantial evidence implicit in the service treatment 
records.  Specifically, that he was fit for duty prior to the 
in-service surgery, and found unfit for duty thereafter. 

The Board has considered the Veteran's arguments and they 
basically reflect his disagreement with the weight given to 
the medical opinions rendered at that time versus the 
inferences that could be drawn from his service treatment 
records.  That is, the Veteran was found unfit for military 
duty after the in-service exploratory surgery to his right 
arm.  Medical opinions rendered at that time found it 
unlikely the surgery aggravated the Veteran's condition 
beyond the natural progression of the disability.  The 
Veteran merely disagrees with the medical opinions and argues 
the Board should have given more weight to the circumstances 
surrounding his separation from the military.  The Board 
cannot here give new value to the evidence previously 
considered.  As such, the review is simply to determine if 
the facts as they were known at the time of the July 1961 
decision were before the Board and properly considered and if 
the law existent at that time was properly applied. 

Here, there is nothing in the record to support that the 
Board did not apply the appropriate law or did not have the 
correct facts before it at the time of its July 1961 decision 
and, therefore, his motion for revision of that decision must 
be denied.


ORDER

The motion to revise the Board's July 1961 decision on the 
basis of CUE is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


